UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-23970 FALCONSTOR SOFTWARE, INC. (Exact name of registrant as specified in its charter) DELAWARE 77-0216135 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2 Huntington Quadrangle Melville, New York 11747 (Address of principal executive offices) (Zip Code) 631-777-5188 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No x The number of shares of Common Stock issued and outstanding as of July 31, 2008 was 51,696,955 and 47,794,255. 1 Index FALCONSTOR SOFTWARE, INC. AND SUBSIDIARIES FORM 10-Q INDEX Page PART I. Financial Information 3 Item 1. Condensed Consolidated Financial Statements 3 Condensed Consolidated Balance Sheets at June 30, 2008 (unaudited) and December 31, 2007 3 Unaudited Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2008 and 2007 4 Unaudited Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2008 and 2007 5 Notes to the Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Qualitative and Quantitative Disclosures about Market Risk 33 Item 4. Controls and Procedures 33 PART II. Other Information 34 Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 4. Submission of Matters to a Vote of Security Holders 37 Item 5 Other Information 37 Item 6. Exhibits 37 2 Index PART I.FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements FALCONSTOR SOFTWARE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2008 December31, 2007 Assets (unaudited) Current assets: Cash and cash equivalents $ 30,888,015 $ 32,219,349 Marketable securities 21,448,352 30,684,206 Accounts receivable, net of allowances of $8,469,362 and $8,780,880, respectively 22,306,050 26,141,636 Prepaid expenses and other current assets 2,130,986 1,625,417 Deferred tax assets, net 3,807,325 3,807,325 Total current assets 80,580,728 94,477,933 Property and equipment, net of accumulated depreciation of $16,096,140and $13,861,313, respectively 8,444,858 7,945,258 Long-term marketable securities 1,389,146 - Deferred tax assets, net 6,037,536 5,969,778 Other assets, net 3,114,340 2,831,878 Goodwill 3,512,796 3,512,796 Other intangible assets, net 471,764 443,909 Total assets $ 103,551,168 $ 115,181,552 Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ 1,207,355 $ 1,779,720 Accrued expenses 5,763,985 6,711,231 Deferred revenue, net 15,421,883 14,142,145 Total current liabilities 22,393,223 22,633,096 Other long-term liabilities 249,542 251,094 Deferred revenue, net 5,728,987 4,818,985 Total liabilities 28,371,752 27,703,175 Commitments and contingencies Stockholders' equity: Preferred stock - $.001 par value, 2,000,000 shares authorized - - Common stock - $.001 par value, 100,000,000 shares authorized, 51,696,955 and 51,340,268 shares issued, respectively and 47,952,855 and 50,156,168 shares outstanding, respectively 51,697 51,340 Additional paid-in capital 129,204,439 122,294,782 Accumulated deficit (23,165,033 ) (25,292,001 ) Common stock held in treasury, at cost (3,744,100 and 1,184,100 shares, respectively) (30,402,233 ) (9,053,824 ) Accumulated other comprehensive loss, net (509,454 ) (521,920 ) Total stockholders' equity 75,179,416 87,478,377 Total liabilities and stockholders' equity $ 103,551,168 $ 115,181,552 See accompanying notes to unaudited condensed consolidated financial statements 3 Index FALCONSTOR SOFTWARE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, 2008 2007 2008 2007 Revenues: Software license revenue $ 15,018,364 $ 11,980,480 $ 30,337,283 $ 22,417,985 Maintenance revenue 5,521,881 4,535,780 10,636,128 8,869,319 Software services and other revenue 1,686,701 1,234,284 3,060,195 2,803,918 22,226,946 17,750,544 44,033,606 34,091,222 Operating expenses: Cost of maintenance, software services and other revenue 3,585,404 2,486,336 6,899,892 5,256,160 Software development costs 6,234,097 5,341,481 12,112,882 10,857,666 Selling and marketing 9,554,539 7,500,433 18,513,290 14,469,184 General and administrative 2,085,530 1,922,723 3,986,751 3,860,503 21,459,570 17,250,973 41,512,815 34,443,513 Operating income (loss) 767,376 499,571 2,520,791 (352,291 ) Interest and other income, net 423,443 594,376 982,704 1,093,747 Income before income taxes 1,190,819 1,093,947 3,503,495 741,456 Provision (benefit) for income taxes 397,608 (285,621 ) 1,376,527 (83,537 ) Net income $ 793,211 $ 1,379,568 $ 2,126,968 $ 824,993 Basic net income per share $ 0.02 $ 0.03 $ 0.04 $ 0.02 Diluted net income per share $ 0.02 $ 0.03 $ 0.04 $ 0.02 Weighted average basic shares outstanding 48,066,451 49,378,812 48,828,229 48,988,778 Weighted average diluted shares outstanding 50,249,824 53,007,181 50,970,034 50,802,963 See accompanying notes to unaudited condensed consolidated financial statements. 4 Index FALCONSTOR SOFTWARE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, 2008 2007 Cash flows from operating activities: Net income $ 2,126,968 $ 824,993 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 2,344,777 1,813,510 Share-based payment compensation 4,774,985 4,087,651 Non-cash professional services expenses 198,362 40,455 Realized gain on marketable securities (23,423 ) - Tax benefit from stock option exercises (1,341,280 ) - Provision for returns and doubtful accounts 1,574,016 2,382,410 Deferred income taxes 1,376,527 - Changes in operating assets and liabilities: Accounts receivable 2,276,488 1,247,952 Prepaid expenses and other current assets (492,845 ) (798,235 ) Other assets (225,869 ) (16,823 ) Accounts payable (563,672 ) 246,209 Accrued expenses (1,156,996 ) (1,278,200 ) Deferred revenue 2,170,146 3,025,123 Net cash provided by operating activities 13,038,184 11,575,045 Cash flows from investing activities: Sale of marketable securities 64,809,716 41,995,142 Purchase of marketable securities (57,323,528 ) (47,053,285 ) Purchase of property and equipment (2,565,521 ) (2,797,221 ) Purchase of software licenses - (15,000 ) Security deposits (17,000 ) - Purchase of intangible assets (160,328 ) (81,614 ) Net cash provided by (used in) investing activities 4,743,339 (7,951,978 ) Cash flows from financing activities: Payments to acquire treasury stock (21,348,409 ) - Proceeds from exercise of stock options 779,720 6,574,614 Tax benefit from stock option exercises 1,341,280 - Net cash (used in) provided by financing activities (19,227,409 ) 6,574,614 Effect of exchange rate changes on cash and cash equivalents 114,552 (77,046 ) Net (decrease) increase in cash and cash equivalents (1,331,334 ) 10,120,635 Cash and cash equivalents, beginning of period 32,219,349 16,105,009 Cash and cash equivalents, end of period $ 30,888,015 $ 26,225,644 Cash paid for income taxes $ 1,303,253 $ 264,213 The Company did not pay any interest for the six months ended June 30, 2008 and See accompanying notes to unaudited condensed consolidated financial statements 5 Index FALCONSTOR SOFTWARE, INC. AND SUBSIDIARIES Notes to Unaudited Condensed Consolidated Financial Statements (1) Summary of Significant Accounting Policies (a) The Company and Nature of Operations FalconStor Software, Inc., a Delaware Corporation (the "Company"), develops, manufactures and sells network storage software solutions and provides the related maintenance, implementation and engineering services. (b) Principles of Consolidation The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries.All significant intercompany balances and transactions have been eliminated in consolidation. (c) Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. The Company’s more significant estimates include those related to revenue recognition, accounts receivable allowances, deferred income taxes and accounting for share-based compensation expense. Actual results could differ from those estimates. (d) Unaudited Interim Financial Information The accompanying unaudited interim condensed consolidated financial statements have been prepared, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States ofAmerica have been condensed or omitted pursuant to such rules and regulations relating to interim financial statements. In the opinion of management, the accompanying unaudited interim condensed consolidated financial statements reflect all adjustments, consisting only of normal recurring adjustments, necessary to present fairly the financial position of the Company at June 30, 2008, and the results of its operations for the three and six months ended June 30, 2008 and 2007. The results of operations of any interim period are not necessarily indicative of the results of operations to be expected for the full fiscal year. (e) Cash Equivalents and Marketable Securities The Company considers all highly liquid investments with maturities of three months or less when purchased to be cash equivalents. As of June 30, 2008 and December 31, 2007, the Company’s cash equivalents consisted of money market funds and commercial paper, and are recorded at fair value. At June 30, 2008, the fair value of the Company’s cash equivalents, as defined under Financial Accounting
